Case 4:17-cv-00492-JED-FHM Document 85 Filed in USDC ND/OK on 07/16/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

   PHILLIP SANDERS, an individual,
   husband, and Personal Representative
   of the Estate of BRENDA JEAN
   SANDERS, deceased,
                               Plaintiff,
   vs.                                            Case No. 17-CV-492-JED-FHM
   TURN KEY HEALTH CLINICS, LLC,
                               Defendant.

                                    OPINION AND ORDER

         Defendant Turn Key Health Clinics, LLC,’s Motion for Protective Order [Dkt. 78] has

  been fully briefed, [Dkt. 78, 79, 80], and is before the court for decision.

         Defendant (Turn Key) is the health care provider for the Creek County Jail where

  Mrs. Sanders was incarcerated from October 17, 2016 to November 21, 2016. She was

  transferred to the hospital where she died. Plaintiff has sued Turn Key under 42 U.S.C. §

  1983, alleging deliberate indifference to the medical needs of Mrs. Sanders.

         Plaintiff has served a deposition notice under Fed.R.Civ.P. 30(b)(6).         Plaintiff

  requests Turn Key to name a corporate representative to testify about a list of topics. Turn

  Key objects to the breadth of the topics and seeks the entry of a protective order to relieve

  it of the burden of preparing a witness to testify about some of the topics. The Motion for

  Protective Order is granted in part as set out herein.
Case 4:17-cv-00492-JED-FHM Document 85 Filed in USDC ND/OK on 07/16/20 Page 2 of 7




                                            Topic No. 1

                   Testify to profits and losses of Defendant from 2014 to present.
                   [Dkt. 78-10, p.7].

         Defendant argues that the topic is overly broad, not properly limited in time, and is

  not relevant to any matter at issue. Plaintiff responds that the topic is relevant because

  Plaintiff believes the financial information can show deliberate indifference and intentional

  malice toward the decedent in that not seeking earlier medical care for her affected Turn

  Key’s profits.

         The court is not persuaded that Turn Key’s profit or loss is relevant to the question

  of whether the medical care provided to Mrs. Sanders was appropriate or any other matter

  at issue. Even if Turn Key’s motive to make a profit were relevant, Plaintiff can establish

  Turn Key’s profit motive without discovery into the actual numbers. The Motion for

  Protective Order is granted as to topic 1.

                                            Topic No. 2

                   Testify to how medical expenses and reimbursements are
                   handled. [Dkt. 78-10, p.7].

         Defendant argues that the topic is overly broad as it asks about Turn Key in general

  and not specifically about the Creek County Jail. Defendant further argues that the manner

  of handling expenses and reimbursements is not sufficient to prove deliberate indifference,

  citing Sherman v. Klenke, 653 Fed.Appx. 580, 592-93 (10th Cir. 2016). The court finds that

  the holding in Sherman does not necessarily render the topic wholly irrelevant.

         The court finds that the topic is relevant for discovery purposes but that questioning

  is properly limited to how expenses and reimbursements were handled at the Creek County



                                                  2
Case 4:17-cv-00492-JED-FHM Document 85 Filed in USDC ND/OK on 07/16/20 Page 3 of 7




  Jail under the contract in effect in 2016. The Motion for Protective Order is granted in part

  as to this topic.

                                            Topic No. 3

                 Testify to complaints of medical negligence, medical
                 malpractice, or other misconduct against Turn Key since 2014
                 to present. [Dkt. 78-10, p.7].

                            Topic No. 17, as amended by Plaintiff

                 “any complaints made by inmates about Turn Key at Creek
                 County Jail since July 2014.” [Dkt. 79, p. 12].

         The time frame for both topics is inappropriately long and the topic “any complaints”

  is facially overbroad. Testimony about these topics is limited to written complaints of

  medical negligence or medical malpractice at the Creek County Jail for years 2015 and

  2016. The Motion for Protective Order is granted in part as to these topics.

                                            Topic No. 4

                 Testify to the number of inmates under the care of Turn Key
                 staff that either died at the facility or after being transported to
                 a subsequent health care provider from 2014 to present. [Dkt.
                 78-10, p.7].

         The court finds that this topic is appropriately limited to the Creek County Jail from

  2015 and 2016. The Motion for Protective Order is granted in part as to this topic.

                                            Topic No. 5

                 Testify to the Turn Key Creek County Contract in effect at the
                 time of Mrs. Sanders’ death, to include the responsibilities of
                 Turn Key Staff, policy and procedures during the same time
                 period and whether any Turn Key employee failed to follow
                 policies and procedures. [Dkt. 78-10, p. 7].




                                                  3
Case 4:17-cv-00492-JED-FHM Document 85 Filed in USDC ND/OK on 07/16/20 Page 4 of 7




         Defendant states the only objectionable portion of the inquiry is the request to

  provide testimony as to whether any Turn Key employee failed to follow policies and

  procedures. [Dkt. 80, p. 3]. Defendant objects to what it characterizes as Plaintiff’s attempt

  to make the corporate representative an expert witness.

         The court finds that questions about whether policies and procedures were followed

  by Turn Key employees regarding Mrs. Sanders is a proper area of inquiry for a corporate

  representative. However, inquiry in this area is limited to questions about the adherence

  to Turn Key policies and procedures at the Creek County Jail and may not stray into

  questions about the level or appropriateness of medical care provided. The Motion for

  Protective Order is denied as to this topic.

                                          Topic No. 6

         Based on the representations contained in the parties’ briefing, this topic is moot.

                                          Topic No. 7

                Testify to the number of staff employed by Turn Key at the
                Creek County Jail since 2014, their positions, job
                responsibilities, dates of employment, and reasons for
                leaving/termination. [Dkt. 78-10, p.7].

         This topic asks for testimony as to the number of staff, not identification of

  individuals. The court is not persuaded that the reasons for leaving or termination of

  employment is relevant. Nor is the court persuaded that the time frame since 2014 is

  appropriate, considering the issues in this case. Testimony on this topic is limited to the

  number, positions, job responsibilities, and dates of employment for staff during 2016. The

  Motion for Protective Order is granted in part as to this topic.




                                                 4
Case 4:17-cv-00492-JED-FHM Document 85 Filed in USDC ND/OK on 07/16/20 Page 5 of 7




                                           Topic No. 8

                Testify to any and all lawsuits filed against Turn Key since
                2012 involving treatment or failure to provide treatment to an
                inmate. This should include the case name, court filed, injury
                alleged, resolution of the matter, allegations, defenses, and the
                name of the attorney representing the Plaintiff. [Dkt. 79-10, pp.
                7-8].

         The court finds that it is not burdensome for Turn Key to respond to this topic as to

  court, case name, and case number limited to the years 2015 and 2016. That information

  will enable Plaintiff to obtain the rest of the information sought in this topic. The Motion for

  Protective Order is granted in part as to this topic.

                                           Topic No. 9

                Testify to current financial condition of Turn Key.

         The Motion for Protective Order is granted as to this topic. The court is not

  persuaded that this topic is relevant.

                                           Topic No. 10

                Testify to the diagnosis, treatment, tests, observations, and
                care of Mrs. Sanders during her incarceration at Creek County
                Jail. [Dkt. 78-10, p.8].

         Plaintiff has been provided with the medical records and has the ability to depose

  the people involved in Mrs. Sanders’ care. The court is not persuaded that deposing a

  corporate representative about the content of the medical records is an appropriate use of

  the 30(b)(6) deposition. The Motion for Protective Order is granted as to this topic.

                                           Topic No. 13

                Testify to any complaints by Turn Key staff regarding conduct
                and/or communications with Creek County Jail Staff/Creek



                                                 5
Case 4:17-cv-00492-JED-FHM Document 85 Filed in USDC ND/OK on 07/16/20 Page 6 of 7




                County Sheriff’s Department and/or               Creek    County
                Commissioners. [Dkt. 78-10, p.8]

                                          Topic No. 14

                Testify to any complaints by Creek County employees
                regarding conduct and/or communications with Turn Key. [Dkt.
                78-10, p.8]

         The court finds that these topics are overbroad and of no relevance to the matters

  at issue. The Motion for Protective Order is granted as to these topics.

                                          Topic No. 15

                Testify as to communications between Creek County and Turn
                key regarding the treatment or lack of treatment of Mrs.
                Sanders or her death. [Dkt. 78-10, p.8]

         The information sought pertains directly to the matters at issue in this lawsuit. The

  court finds that the topic is appropriately limited to written communications, including email,

  about Mrs. Sanders. The Motion for Protective Order is granted in part as to this topic.

                                          Topic No. 16

                Testify to all policies and procedures of Turn Key and whether
                those policies and procedures were properly followed during
                the time of Mrs. Sanders’ incarceration. [Dkt. 78-10, p.8].

         This topic is redundant of Topic No. 5. The same rationale applies to this topic and

  no inquiry will be permitted into the appropriateness of the medical care provided. To the

  extent this topic addresses all policies and procedures of Turn Key without limitation as to

  location, the topic is overly broad and irrelevant.       Inquiry is limited to policies and

  procedures in effect at the Creek County Jail during Mrs. Sanders’ incarceration. The

  Motion for Protective Order is granted in part as to this topic.




                                                6
Case 4:17-cv-00492-JED-FHM Document 85 Filed in USDC ND/OK on 07/16/20 Page 7 of 7




                                        Conclusion

        Defendant Turn Key Health Clinics, LLC,’s Motion for Protective Order, [Dkt. 78], is

  GRANTED in part as set out herein.

        SO ORDERED this 16th day of July, 2020.




                                             7
